        Case 3:21-cv-00477-MEM Document 23 Filed 04/22/21 Page 1 of 2




April 22, 2021

Via ECF only

Honorable Malachy E. Mannion
U.S. District Court
Middle District of Pennsylvania
PO Box 1148
235 N. Washington Avenue
Scranton, PA 18501-1148

          RE:    Doe et al v. Schuylkill County Courthouse et al, 3:21-cv-00477

Dear Judge Mannion:

I represent defendant, Schuylkill County Commissioner George Halcovage, in his
individual capacity. I am writing to request a conference call with you because I believe
that a short conversation with all counsel and you may help streamline this case and
avoid unnecessary motions that might save us all some time.

These are the issues I think might be resolved in a conference call:

   1. The resolution of the plaintiffs’ motion for preliminary injunction;

   2. Plaintiff’s request to file documents under seal;

   3. The dismissal of the Schuylkill County Courthouse as a defendant and the
      substitution of Schuylkill County in its place;

   4. The naming of defendants in the body of the Amended Complaint that are not
      included in the caption; and

   5. The removal of redundant official capacity claims.

   6. The reference to Jane Does instead of their actual names.




                                             1
        Case 3:21-cv-00477-MEM Document 23 Filed 04/22/21 Page 2 of 2




The County’s counsel concurs in this request.

Very truly yours,



Ge
G  rard J. Geiger
Gerard

Cc: all counsel via ECF




                                           
